Exhibit 10.1

SS&C Technologies Holdings, Inc.

AMENDED AND RESTATED 2014 STOCK INCENTIVE PLAN

 

1. Purpose

The purpose of this Amended and Restated 2014 Stock Incentive Plan (the “Plan”)
of SS&C Technologies Holdings, Inc., a Delaware corporation (the “Company”), is
to advance the interests of the Company’s stockholders by enhancing the ability
of the Company and Company Affiliates to attract, retain and motivate persons
who are expected to make important contributions and by providing such persons
with equity ownership opportunities that are intended to better align the
interests of such persons with those of the Company’s stockholders. Certain
terms used herein are defined in Section 10 of the Plan.

 

2. Eligibility

All employees and officers of the Company or a Company Affiliate, as well as
non-employee directors of the Company and consultants and advisors to the
Company or a Company Affiliate (as the terms consultants and advisors are
defined and interpreted for purposes of Form S-8 under the Securities Act, or
any successor form), are eligible to be granted Awards under the Plan. Each
person who is granted an Award under the Plan is deemed a “Participant.” The
Plan provides for the following types of awards, each of which is referred to as
an “Award”: Options, SARs, Restricted Stock Awards, Restricted Stock Unit
Awards, Other Share-Based Awards and Performance Awards (each as defined in
Section 5). Except as otherwise provided by the Plan, each Award may be made
alone or in addition or in relation to any other Award. The terms of each Award
need not be identical, and Participants need not be treated uniformly under the
Plan.

 

3. Administration of the Plan

The Plan will be administered by the Board. To the extent permitted by
applicable law, the Board may delegate any or all of its powers under the Plan
to a Committee. The Board and, to the extent such authority has been delegated
to it, a Committee: (1) shall have authority to grant Awards and determine the
terms and conditions of any Awards; (2) shall have authority to adopt, amend and
repeal such administrative rules, guidelines and practices relating to the Plan
as it shall deem advisable; (3) may construe and interpret the terms of the Plan
and any Award Agreement entered into under the Plan and make all determinations
necessary or advisable in administering the Plan and Award Agreements; and
(4) may correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement. The term “Plan Administrator” means, as
applicable, the Board or a Committee. All actions and decisions by the Plan
Administrator with respect to the Plan and any Awards shall be made in its sole
discretion and shall be final and binding on all persons having or claiming any
interest in the Plan or in any Award. By accepting any Award, each Participant
acknowledges and agrees that all actions and decisions of the Plan Administrator
are final, binding and conclusive. To the extent permitted by applicable law,
the Board or the Committee may delegate to one or more officers of the Company
the power to grant Awards hereunder; provided that no officer shall be
authorized to grant Awards to any “executive officer” of the Company (as defined
by Rule 3b-7 under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) or to any “officer” of the Company (as defined by Rule 16a-1
under the Exchange Act) or to any non-employee-director of the Company.



--------------------------------------------------------------------------------

4. Stock Available for Awards

 

  (a) Number of Shares; Share Counting.

(1) Authorized Number of Shares. Subject to adjustment under Section 7, Awards
may be made under the Plan (from the Original Adoption Date) for up to
15,000,000 shares of common stock, $0.01 par value per share, of the Company
(the “Common Stock”); provided that any Shares granted in connection with Awards
other than Options and SARS (“Full-Value Awards”) shall be counted against this
limit as two and one-half (2.5) Shares for every one (1) Share granted in
connection with such Award. The Company may also continue to make grants under
the 2006 Equity Incentive Plan pursuant to the terms of such plan. From the
Amendment Effective Date, the Company will cease to make grants under the 2008
Stock Incentive Plan and the 2006 Equity Incentive Plan. Any or all Awards (up
to 15,000,000 Shares) may be in the form of Incentive Stock Options.

(2) Type of Shares. Shares issued under the Plan may consist in whole or in part
of authorized but unissued Shares or treasury Shares.

(3) Share Counting. For purposes of counting the authorized number of Shares
available for the grant of Awards under the Plan under this Section 4(a) and the
sub-limit specified in Section 4(b):

(A) if any Award expires, terminates or is otherwise surrendered, canceled,
forfeited or repurchased by the Company at its original issuance price pursuant
to a contractual repurchase right, the unused Shares covered by such Award (or,
with respect to Full-Value Awards, the number of Shares that counted against the
limit in Section 4(a)(1) when such Full-Value Award was granted) shall again be
available for the grant of Awards; provided, however, that in the case of
Incentive Stock Options, the foregoing shall be subject to any limitations under
the Code; and

(B) Shares subject to an Award shall not again be available for issuance under
the Plan if such Shares are (i) Shares tendered or withheld in payment of the
exercise price of an Award or (ii) Shares covered by a stock-settled SAR that
were not issued upon the settlement of the SAR. Any Shares subject to an Award,
that expires, is canceled, forfeited or otherwise terminates without the
delivery of such Shares, or, solely with respect to Restricted Stock or RSUs
(including Performance Awards), Shares that are delivered to or withheld by the
Company for tax withholding hereunder, shall again be, or shall become,
available for issuance under the Plan.

 

  (b) Annual Per-Participant Limits.

(1) Awards Granted to Participants Other Than Non-Employee Directors. Subject to
adjustment under Section 7, no Participant other than non-employee directors of
the Company (i) may be granted, in any calendar year, Options or SARs with
respect to more than 500,000 Shares or (ii) may be granted, in any calendar
year, more than 250,000 Shares or, if denominated in cash, $500,000, under

 

-2-



--------------------------------------------------------------------------------

Restricted Stock Awards, Restricted Stock Unit Awards, Performance Awards and/or
Other Share-Based Awards that are intended to comply with the performance-based
compensation exception under Section 162(m) of the Code (collectively, the
“Limitations”). If an Award is canceled, the cancelled Award shall continue to
be counted toward the applicable Limitations set forth in this Section 4(b)(1).

(2) Awards Granted to Non-Employee Directors. Subject to adjustment under
Section 7, the maximum number of Shares that may be subject to all Awards
granted to any non-employee director of the Company during a calendar year shall
be limited to the greater of (x) 15,000 Shares or (y) Shares having a grant date
fair value of $250,000, except that for a newly appointed director, such limits
shall be the greater of (x) 30,000 Shares or (y) Shares having a grant date fair
value of $500,000.

 

5. Awards.

(a) Stock Options. The Plan Administrator may grant options to purchase Shares
(each, an “Option”) and determine the number of Shares to be covered by each
Option. Options may be Incentive Stock Options or Nonqualified Stock Options.
Except as set forth in the Plan, the Plan Administrator shall determine the
conditions and limitations applicable to the exercise of each Option, including
conditions relating to compliance with applicable securities laws, as it
considers necessary or advisable. Incentive Stock Options shall only be granted
to employees of the Company or any Company Affiliate who are eligible under
Section 422 of the Code to receive Incentive Stock Options, and shall be subject
to and construed consistently with the requirements of Section 422 of the Code.
The Company shall have no liability to a Participant, or any other party, if an
Option (or any part thereof) that is intended to be an Incentive Stock Option is
not an Incentive Stock Option or if the Company converts an Incentive Stock
Option to a Nonqualified Stock Option.

(1) Payment Upon Exercise of Options. Except as may otherwise be provided in the
applicable Award Agreement or approved by the Plan Administrator, Shares
purchased upon the exercise of an Option granted under the Plan shall be paid
for as follows:

(A) in cash or by check, payable to the order of the Company (or, to the extent
provided in the applicable Award Agreement, a Company Affiliate);

(B) by (i) delivery of an irrevocable and unconditional undertaking by a
creditworthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price and any required tax withholding or (ii) delivery by the
Participant to the Company of a copy of irrevocable and unconditional
instructions to a creditworthy broker to deliver promptly to the Company cash or
a check sufficient to pay the exercise price and any required tax withholding;

(C) by delivery at the time of exercise (either by actual physical delivery or
by attestation) of Shares owned by the Participant valued at their Fair Market
Value, provided (i) such method of payment is then permitted under applicable
law, (ii) such Shares, if acquired directly from the Company

 

-3-



--------------------------------------------------------------------------------

or a Company Affiliate, were owned by the Participant for such minimum period of
time, if any, as may be established by the Plan Administrator, and (iii) such
Shares are not subject to any repurchase, forfeiture, unfulfilled vesting or
other similar requirements;

(D) with respect to a Nonqualified Stock Option, by delivery of a notice of “net
exercise,” as a result of which the Participant would receive (i) the number of
Shares underlying the portion of the Option being exercised, less (ii) such
number of Shares as is equal to (A) the aggregate exercise price for the portion
of the Option being exercised divided by (B) the Fair Market Value on the date
of exercise; or

(E) any combination of the above forms of payment.

(F) In addition, Shares purchased upon the exercise of an Option may be paid for
by the Participant by payment of such other lawful consideration as the Plan
Administrator may determine.

(2) Award Agreements. The terms of any Option granted under the Plan shall be
set forth in an Award Agreement which shall contain provisions determined by the
Plan Administrator and not inconsistent with the Plan. The terms of Options need
not be the same with respect to each Participant.

(b) Stock Appreciation Rights. The Plan Administrator may grant Awards
consisting of stock appreciation rights entitling the holder, upon exercise, to
receive an amount of Common Stock or cash or a combination thereof (such form to
be determined by the Plan Administrator) determined in whole or in part by
reference to appreciation, from and after the date of grant, in the fair market
value of a share of Common Stock over the reference price established pursuant
to Section 5(c) (“SARs”). The date as of which such appreciation is determined
shall be the exercise date. SARs may be granted in tandem with, or independently
of, Options granted under the Plan.

(1) Tandem Awards. When SARs are expressly granted in tandem with Options,
(i) the SAR will be exercisable only at such time or times, and to the extent,
that the related Option is exercisable (except to the extent designated by the
Plan Administrator in connection with a Corporate Event) and will be exercisable
in accordance with the procedure required for exercise of the related Option;
(ii) the SAR will terminate and no longer be exercisable upon the termination or
exercise of the related Option, except to the extent designated by the Plan
Administrator in connection with a Corporate Event and except that a SAR granted
with respect to less than the full number of shares covered by an Option will
not be reduced until the number of shares as to which the related Option has
been exercised or has terminated exceeds the number of shares not covered by the
SAR; (iii) the Option will terminate and no longer be exercisable upon the
exercise of the related SAR; and (iv) the SAR will be transferable only with the
related Option.

(2) Independent SARs. A SAR not expressly granted in tandem with an Option will
become exercisable at such time or times, and on such conditions, as the Plan
Administrator may specify in the SAR Award.

 

-4-



--------------------------------------------------------------------------------

(3) Award Agreements. The terms of any SAR granted under the Plan shall be set
forth in an Award Agreement which shall contain provisions determined by the
Plan Administrator and not inconsistent with the Plan. The terms of SARs need
not be the same with respect to each Participant.

(c) Exercise or Reference Price. The Plan Administrator shall establish the
exercise price of each Option or the reference price for each SAR, or the
formula by which such exercise price or reference price will be determined. The
exercise or reference price shall be specified in the applicable Award
Agreement. The exercise or reference price shall be not less than 100% of the
Fair Market Value of the Common Stock on the date of grant; provided that, for
the avoidance of doubt, if the Plan Administrator approves the grant of an
Option or SAR with an effective date that is a specified future date, the
exercise or reference price shall be not less than 100% of the Fair Market Value
on such future effective date.

(d) Duration. Each Option and SAR shall be exercisable at such times and subject
to such terms and conditions as specified in the applicable Award Agreement;
provided, however, that no Option or SAR will be granted with a term in excess
of 10 years.

(e) Exercise of Awards. Except as otherwise provided in the applicable Award
Agreement, Options and SARs may be exercised by delivery to the Company of a
notice of exercise in a form (which may be electronic) approved by the Company,
together with, for Options, payment in full of the exercise price for the number
of Shares for which the Option is exercised (in the manner specified below) and
any required tax withholding (in the manner specified in Section 8(d)). Shares
subject to the Option and SAR (if any) will be issued (either in certificated
form or the electronic equivalent thereof) as soon as practicable following
exercise.

(f) Restricted Stock and Restricted Stock Units. The Plan Administrator may
grant Awards of Restricted Stock or Restricted Stock Units to Participants
either alone or in addition to other Awards granted under the Plan (a
“Restricted Stock Award” or “Restricted Stock Unit Award”, respectively), and
such Restricted Stock Awards and Restricted Stock Unit Awards shall also be
available as a form of payment of Performance Awards. The Plan Administrator has
absolute discretion to determine whether any consideration (other than services)
is to be received by the Company or any Company Affiliate as a condition
precedent to the issuance of a Restricted Stock Award or Restricted Stock Unit
Award.

(1) Award Agreements. The terms of any Restricted Stock Award or Restricted
Stock Unit Award granted under the Plan shall be set forth in an Award Agreement
which shall contain provisions determined by the Plan Administrator and not
inconsistent with the Plan. The terms of Restricted Stock Awards and Restricted
Stock Unit Awards need not be the same with respect to each Participant.

(2) Rights of Holders of Restricted Stock and Restricted Stock Units. Unless
otherwise provided in the applicable Award Agreement, beginning on the date of
grant of a Restricted Stock Award and subject to execution of the applicable
Award Agreement, the Participant shall become a stockholder of the Company with
respect to all Shares of Restricted Stock subject to the Award Agreement and
shall have all of the rights of a stockholder, including the right to vote such
Shares and

 

-5-



--------------------------------------------------------------------------------

the right to receive distributions made with respect to such Shares. A
Participant receiving a Restricted Stock Unit Award shall not possess voting
rights with respect to such Award but may, as determined by the Plan
Administrator in its sole discretion, receive Dividend Equivalents. Any Shares
or any other property distributed as a dividend, dividend equivalent or
otherwise with respect to any Restricted Stock Award or Restricted Stock Unit
Award as to which the restrictions have not yet lapsed shall be subject to the
same restrictions as such Restricted Stock Award or Restricted Stock Unit Award.
The Plan Administrator may provide in an Award Agreement that an Award of
Restricted Stock is conditioned upon the Participant making or refraining from
making an election with respect to the Award under Section 83(b) of the Code. If
a Participant makes an election pursuant to Section 83(b) of the Code with
respect to an Award of Restricted Stock, the Participant shall be required to
file promptly a copy of such election with the Company.

(3) Issuance of Shares. Any Restricted Stock granted under the Plan may be
evidenced in such manner as the Plan Administrator may deem appropriate,
including book-entry registration or issuance of a stock certificate or
certificates, which certificate or certificates shall be held by the Company.
Such certificate or certificates shall be registered in the name of the
Participant and shall bear an appropriate legend referring to the restrictions
applicable to such Restricted Stock.

(g) Other Share-Based Awards. Other Awards of Shares and other Awards that are
valued in whole or in part by reference to, or are otherwise based on, Shares or
other property (“Other Share-Based Awards”), including deferred stock units, may
be granted to Participants either alone or in addition to other Awards granted
under the Plan. Other Share-Based Awards shall also be available as a form of
payment of other Awards granted under the Plan and other earned cash-based
compensation.

(1) Award Agreements. The terms of Other Share-Based Awards granted under the
Plan shall be set forth in an Award Agreement which shall contain provisions
determined by the Plan Administrator and not inconsistent with the Plan. The
terms of such Awards need not be the same with respect to each Participant. Any
Shares or any other property distributed as a dividend, dividend equivalent or
otherwise with respect to any Other Share-Based Award as to which the
restrictions have not yet lapsed shall be subject to the same restrictions as
such Other Share-Based Award.

(2) Payment. Except as may be provided in an Award Agreement, Other Share-Based
Awards may be paid in cash, Shares, other property or any combination thereof,
in the sole discretion of the Plan Administrator. Other Share-Based Awards may
be paid in a lump sum or in installments or, in accordance with procedures
established by the Plan Administrator, on a deferred basis subject to the
requirements of Section 409A of the Code.

(h) Performance Awards. Performance Awards in the form of Performance Shares or
Performance Units, as determined by the Plan Administrator in its sole
discretion, may be granted hereunder to Participants, for no consideration or
for such minimum consideration as may be required by applicable law, either
alone or in addition to other Awards granted under the Plan. The performance
goals to be achieved for each

 

-6-



--------------------------------------------------------------------------------

Performance Period shall be conclusively determined by the Plan Administrator
and may be based upon the criteria set forth in Section 6(a); provided, however,
that if the Plan Administrator intends for a Performance Award to qualify for
the performance-based compensation exception under Section 162(m) of the Code,
such Performance Award shall be structured in accordance with the requirements
of Section 6, including Section 6(a).

(1) Award Agreements. The terms of any Performance Award granted under the Plan
shall be set forth in an Award Agreement which shall contain provisions
determined by the Plan Administrator and not inconsistent with the Plan,
including whether such Awards shall have dividends or Dividend Equivalents. The
terms of Performance Awards need not be the same with respect to each
Participant. Any Shares or any other property distributed as a dividend,
dividend equivalent or otherwise with respect to any Performance Award as to
which the restrictions have not yet lapsed shall be subject to the same
restrictions as such Performance Award.

(2) Terms and Conditions. The performance criteria to be achieved during any
Performance Period and the length of the Performance Period shall be determined
by the Plan Administrator upon the grant of each Performance Award. The amount
of the Award to be distributed shall be conclusively determined by the Plan
Administrator.

(3) Payment. Except as may be provided in an Award Agreement, Performance Awards
will be distributed only after the end of the relevant Performance Period.
Performance Awards may be paid in cash, Shares, other property or any
combination thereof, in the sole discretion of the Plan Administrator.
Performance Awards may be paid in a lump sum or in installments following the
close of the Performance Period or, in accordance with procedures established by
the Committee, on a deferred basis subject to the requirements of Section 409A
of the Code.

(i) Limitation on Repricing. Unless such action is approved by the Company’s
stockholders, the Company may not (except as provided for under Section 7):
(1) amend any outstanding Award that is an Option, SAR or similar Other
Share-Based Award granted under the Plan to provide an exercise or reference
price per Share that is lower than the then-current exercise or reference price
per Share of such outstanding Award; (2) cancel any outstanding Option, SAR or
similar Other Share-Based Award (whether or not granted under the Plan) and
grant in substitution therefor new Awards covering the same or a different
number of Shares and having an exercise or reference price per Share lower than
the then-current exercise or reference price per Share of such cancelled Award;
(3) cancel in exchange for a cash payment any outstanding Option, SAR or similar
Other Share-Based Award with an exercise or reference price per Share above the
then-current Fair Market Value; or (4) take any other action under the Plan that
constitutes a “repricing” within the meaning of NASDAQ rules.

(j) No Reload. No Award granted under the Plan shall contain any provision
entitling the Participant to the automatic grant of additional Awards in
connection with any exercise of the original Award.

(k) Dividend Equivalents. Subject to the provisions of the Plan and any Award
Agreement, the recipient of an Award may, if so determined by the Plan
Administrator, be entitled to receive cash, stock or other property dividends in
amounts equivalent to cash,

 

-7-



--------------------------------------------------------------------------------

stock or other property dividends on Shares (“Dividend Equivalents”) with
respect to the number of Shares covered by the Award, as determined by the Plan
Administrator, in its sole discretion. Any such amounts and Dividend Equivalents
shall be subject to the same vesting or performance conditions as the underlying
Award. In addition, the Plan Administrator may provide that such amounts and
Dividend Equivalents (if any) shall be deemed to have been reinvested in
additional Shares or otherwise reinvested.

 

6. Section 162(m) of the Code Provisions.

(a) Covered Employees. Notwithstanding any other provision of the Plan, if the
Committee determines at the time a Restricted Stock Award, a Restricted Stock
Unit Award, a Performance Award or an Other Share-Based Award is granted to a
Participant who is, or is likely to be, as of the end of the tax year in which
the Company would claim a tax deduction in connection with such Award, a Covered
Employee, then the Committee may provide that this Section 6 is applicable to
such Award.

(b) Performance Criteria. (1) If the Plan Administrator determines that a
Restricted Stock Award, a Restricted Stock Unit, a Performance Award or an Other
Share-Based Award is intended to be subject to this Article 6, the grant of such
Award or the lapsing of restrictions thereon and the distribution of cash,
Shares or other property pursuant thereto, as applicable, shall be subject to
the achievement of one or more objective performance goals established by the
Plan Administrator, which shall be based on the attainment of specified levels
of one or any combination of the following (and which performance goals may or
may not be measured in accordance with generally accepted accounting
principles):

(A) revenue;

(B) revenue growth;

(C) operating income;

(D) earnings per share;

(E) net income (before or after taxes)

(F) total shareholder return;

(G) appreciation in and/or maintenance of the price of the Shares or any other
publicly traded securities of the Company;

(H) earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization);

(I) cash flow or cash flow per share (before or after dividends);

(J) earnings (including earnings before taxes, earnings before interest and
taxes or earnings before interest, taxes, depreciation and amortization)
margins, operating margins, gross margins or cash margin; and

 

-8-



--------------------------------------------------------------------------------

(K) debt reduction.

(2) Such performance goals also may be based solely by reference to the
Company’s performance or the performance of a Company Affiliate, division,
business segment or business unit of the Company, or based upon the relative
performance of other companies or upon comparisons of any of the indicators of
performance relative to other companies.

(3) To the extent permitted by Section 162(m) of the Code, the Plan
Administrator may also exclude charges related to an event or occurrence which
the Plan Administrator determines should appropriately be excluded, including
(i) restructurings, discontinued operations, extraordinary items, and other
unusual or non-recurring charges; (ii) an event either not directly related to
the operations of the Company or not within the reasonable control of the
Company’s management; or (iii) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles.

(4) Such performance goals shall be set by the Plan Administrator within the
time period prescribed by, and shall otherwise comply with the requirements of,
Section 162(m) of the Code, and the regulations thereunder.

(c) Adjustments. Notwithstanding any other provision of the Plan, if the Plan
Administrator determines at the time a Restricted Stock Award, a Restricted
Stock Unit Award, a Performance Award or an Other Share-Based Award is granted
to a Participant who is, or is likely to be, as of the end of the tax year in
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Committee may provide that this Section 6 is
applicable to such Award.

(d) Restrictions. The Plan Administrator shall have the power to impose such
other restrictions on Awards subject to this Article as it may deem necessary or
appropriate to ensure that such Awards satisfy all requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code.

 

7. Adjustments for Changes in Common Stock, Change in Control and Corporate
Events.

(a) In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of Shares, reclassification of Shares, spin-off or
other similar change in capitalization or event, or any dividend or distribution
to holders of Common Stock other than an ordinary cash dividend, (i) the number
and class of securities available under the Plan, (ii) the share counting rules
and sub-limits specified in Sections 4(a) and 4(b), and (iii) the number and
class of securities and, if applicable, exercise price or reference price per
Share of each outstanding Award, shall be equitably adjusted by the Company (or
substituted Awards may be made, if applicable) in the manner determined in the
sole discretion of the Plan Administrator.

(b) Change in Control. The Plan Administrator may provide, in an Award Agreement
or otherwise, for accelerated vesting or exercisability of an Award in
connection with a sale or change of control of the Company.

(c) Corporate Events. In connection with a Corporate Event, the Plan
Administrator shall take one or more of the following actions as to outstanding
Awards, as

 

-9-



--------------------------------------------------------------------------------

determined by the Plan Administrator in its sole discretion, except to the
extent specifically provided otherwise in an applicable Award Agreement or
another agreement between the Company or a Company Affiliate and the
Participant: (i) provide that such Awards shall be continued, assumed, or
substantially equivalent awards (as determined by the Plan Administrator in its
sole discretion) shall be substituted, by the acquiring or succeeding
corporation (or an affiliate thereof), (ii) upon written notice to a
Participant, provide that outstanding Awards shall become fully vested and
exercisable within a specified period prior to such Corporate Event (contingent
on the occurrence of the Corporate Event) and that any unexercised Awards shall
terminate upon such Corporate Event, (iii) provide that outstanding Awards shall
become fully vested and exercisable upon such Corporate Event (contingent on the
occurrence of the Corporate Event), (iv) settle such Awards for an amount (as
determined in the sole discretion of the Plan Administrator) of cash or
securities equal to the in-the-money spread value (if any) of such Awards, in
exchange for the termination of such Award, (v) provide that, in connection with
a dissolution or complete liquidation of the Company, Awards shall convert into
the right to receive liquidation proceeds (net of the exercise or reference
price thereof and any applicable tax withholdings) or (vi) any combination of
the foregoing. For the avoidance of doubt, in the event Awards are settled
pursuant to (iv) above, any Award for which the exercise or reference price is
equal to or exceeds the per share value of the consideration to be paid in the
Corporate Event will be terminated without payment therefor. In taking any of
the actions permitted under this Section 7(c), the Plan Administrator shall not
be obligated to treat all Awards, all portions of any individual Award, all
Awards held by a Participant, or all Awards of the same type, identically.

 

8. General Provisions Applicable to Awards

(a) Transferability of Awards. Awards shall not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution or,
other than in the case of an Incentive Stock Option or an Award subject to
Section 409A of the Code, pursuant to a qualified domestic relations order, and,
during the life of the Participant, shall be exercisable (if applicable) only by
the Participant; provided, however, that, except with respect to an Incentive
Stock Option (unless such Incentive Stock Option is modified to become a
Nonqualified Stock Option) or an Award subject to Section 409A of the Code, the
Plan Administrator may permit or provide in the applicable Award Agreement for
the gratuitous transfer of the Award by the Participant to or for the benefit of
any immediate family member, family trust or other entity established for the
benefit of the Participant and/or an immediate family member thereof if the
Company would be eligible to use Form S-8 under the Securities Act for the
registration of the sale of the Shares subject to such Award to such proposed
transferee; provided further, that neither the Company nor any Company Affiliate
shall be required to recognize any such transfer until such time as such
transferee shall, as a condition to such transfer, deliver a written instrument
in form and substance satisfactory to the Company confirming that such
transferee shall be bound by all of the terms and conditions of the applicable
Award Agreement. References to a Participant, to the extent relevant in the
context, shall include references to authorized transferees. For the avoidance
of doubt, nothing contained in this Section 8(a) shall be deemed to restrict a
transfer to the Company or a Company Affiliate.

(b) Documentation. Each Award Agreement may contain terms and conditions in
addition to those specified in the Plan.

 

-10-



--------------------------------------------------------------------------------

(c) Termination of Status. Except as may otherwise be provided in an Award
Agreement, if a Participant terminates employment or service with the Company or
a Company Affiliate for any reason, any Award that is then (i) not vested shall
terminate and be forfeited on the date of such employment or service
termination, and (ii) vested shall, in the case of an Option or SAR, remain
exercisable for 90 days after the termination date (or if earlier, the
expiration date set forth in the Award Agreement).

(d) Withholding. The Participant must satisfy all income and employment tax
withholding obligations before the Company or a Company Affiliate will deliver
stock certificates (or the electronic equivalent thereof), cash or otherwise
recognize ownership of the Shares upon the exercise or settlement of an Award.
The Company or a Company Affiliate may elect to satisfy the withholding
obligations through additional withholding on salary or wages. If the Company or
a Company Affiliate elects not to or cannot withhold from other compensation,
the Participant (either directly or through a broker) must pay to the Company or
a Company Affiliate the full amount, if any, required for withholding. Except as
otherwise may be provided for in an Award Agreement or approved by the Plan
Administrator, a Participant may satisfy such tax obligations in whole or in
part by delivery (either by actual physical delivery or by attestation) of
Shares, including Shares retained from the Award creating the tax obligation,
valued at their Fair Market Value (determined, for purposes of this
Section 8(d), as of the date the tax obligation arises instead of the date of
grant); provided, however, except as otherwise provided by the Plan
Administrator, that the total tax withholding where stock is being used to
satisfy such tax obligations cannot exceed the minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares used to satisfy tax withholding requirements cannot be
subject to any repurchase, forfeiture, unfulfilled vesting or other similar
requirements.

(e) Amendment of Award. Except as otherwise provided in Section 5(i) with
respect to repricings or Section 9(c) with respect to actions requiring
stockholder approval, the Plan Administrator may amend, modify or terminate any
outstanding Award. The Participant’s consent to such action shall be required
(i) unless the Plan Administrator determines that the action, taking into
account any related action, does not materially and adversely affect the
Participant’s rights under the Plan or (ii) the change is permitted under
Section 7.

(f) Conditions on Delivery of Stock. Neither the Company nor a Company Affiliate
will be obligated to deliver any Shares pursuant to the Plan until (i) all
conditions of the Award have been met or removed to the satisfaction of the
Company, (ii) in the opinion of the Company’s counsel, all other legal matters
in connection with the issuance and delivery of such Shares have been satisfied,
including any applicable securities laws and regulations and any applicable
stock exchange or stock market rules and regulations, and (iii) the Participant
has executed and delivered to the Company such representations or agreements as
the Company may consider appropriate to satisfy the requirements of any
applicable laws, rules or regulations.

(g) Acceleration. Except as otherwise provided in Section 4(c), the Plan
Administrator may at any time provide that any Award shall become immediately
exercisable in whole or in part.

 

-11-



--------------------------------------------------------------------------------

9. Miscellaneous

(a) No Right To Employment or Other Status. No person shall have any claim or
right to be granted an Award by virtue of the adoption of the Plan, and the
grant of an Award shall not be construed as giving a Participant the right to
continued employment or any other relationship with the Company or any Company
Affiliate. The Company and each Company Affiliate expressly reserve the right at
any time to dismiss or otherwise terminate their relationship with a Participant
free from any liability or claim under the Plan, except as expressly provided in
the applicable Award Agreement.

(b) No Rights As Stockholder. Subject to the provisions of the applicable Award
Agreement, no Participant, nor any legal representative of the Participant’s
estate or legatee of the Participant under the Participant’s will, shall have
any rights as a stockholder with respect to any Shares to be issued with respect
to an Award until becoming the record holder of such Shares.

(c) Amendment of Plan. The Plan Administrator may amend, suspend or terminate
the Plan or any portion thereof at any time provided that (i) no amendment that
would require stockholder approval under the rules of NASDAQ may be made
effective unless and until the Company’s stockholders approve such amendment;
and (ii) if NASDAQ amends its corporate governance rules so that such rules no
longer require stockholder approval of “material revisions” to equity
compensation plans, then, from and after the effective date of such amendment to
NASDAQ rules, no amendment to the Plan (A) increasing the number of Shares
authorized under the Plan (other than pursuant to Section 7), (B) expanding the
types of Awards that may be granted under the Plan, (C) materially expanding the
class of participants eligible to participate in the Plan or (D) repealing the
prohibition against repricing set forth in Section 5(h) shall be effective
unless and until the Company’s stockholders approve such amendment. To the
extent required for purposes of Section 422 of the Code or Section 162(m) of the
Code, other amendments to the Plan shall be subject to approval by the Company’s
stockholders. Unless otherwise specified in the applicable amendment, any
amendment to the Plan adopted in accordance with this Section 9(c) shall apply
to, and be binding on the holders of, all Awards outstanding under the Plan at
the time the amendment is adopted, provided the Plan Administrator determines
that such amendment, taking into account any related action, does not materially
and adversely affect the rights of Participants under the Plan. No Award shall
be made that is conditioned upon stockholder approval of any amendment to the
Plan unless the Award provides that (i) it will terminate or be forfeited if
stockholder approval of such amendment is not obtained within no more than
12 months from the date of grant and (2) it may not be exercised or settled (or
otherwise result in the issuance of Shares) prior to such stockholder approval.

(d) Authorization of Sub-Plans (Including for Grants to Non-U.S. Employees). The
Plan Administrator may from time to time establish one or more sub-plans under
the Plan for purposes of satisfying applicable securities, tax or other laws of
various jurisdictions. The Plan Administrator shall establish such sub-plans by
adopting supplements to the Plan containing (i) such limitations on the Plan
Administrator’s discretion under the Plan as the Plan Administrator deems
necessary or desirable or (ii) such additional terms and conditions not
otherwise inconsistent with the Plan as the Plan Administrator shall deem
necessary or desirable. All supplements adopted by the Plan Administrator shall
be deemed to be part of the Plan, but each supplement shall apply only to
Participants within the affected jurisdiction.

 

-12-



--------------------------------------------------------------------------------

(e) Compliance with Section 409A of the Code.

(1) Notwithstanding anything else herein, the Company makes no representation or
warranty and shall have no liability to the Participant or any other person if
any provisions of or payments, compensation or other benefits under the Plan are
determined to constitute nonqualified deferred compensation subject to
Section 409A of the Code but do not to satisfy the conditions thereof.

(2) Awards are intended to be exempt from Section 409A of the Code to the
maximum extent possible. With respect to any Awards subject to Section 409A of
the Code, the Plan is intended to comply with the requirements of Section 409A
of the Code, and the provisions of the Plan and any applicable Award Agreement
shall be interpreted in a manner that satisfies the requirements of Section 409A
of the Code, and the Plan shall be operated accordingly. If any provision of the
Plan or any term or condition of any Award would otherwise frustrate or conflict
with this intent, the provision, term or condition will be interpreted and
deemed amended so as to avoid this conflict.

(3) Except as provided in any individual Award Agreement initially or by
amendment, if and to the extent (i) any portion of any payment, compensation or
other benefit provided to a Participant pursuant to the Plan in connection with
his or her employment termination constitutes “nonqualified deferred
compensation” within the meaning of Section 409A of the Code and (ii) the
Participant is a “specified employee” as defined in Section 409A(a)(2)(B)(i) of
the Code, in each case as determined by the Company in accordance with its
procedures, such portion of the payment, compensation or other benefit shall not
be paid before the day that is six months plus one day after the date of
“separation from service” (as determined under Section 409A of the Code) (the
“New Payment Date”), except as Section 409A of the Code may then permit. The
aggregate of any payments that otherwise would have been paid to the Participant
during the period between the date of separation from service and the New
Payment Date shall be paid to the Participant in a lump sum (without interest)
on such New Payment Date, and any remaining payments will be paid on their
original schedule. By accepting an Award, each Participant agrees that he or she
is bound by the foregoing determinations and procedures.

(f) Limitations on Liability. Notwithstanding any other provisions of the Plan,
no Plan Administrator nor any individual acting as a director, officer, or
employee of the Company or a Company Affiliate will be liable to any
Participant, former Participant, spouse, beneficiary, or any other person for
any claim, loss, liability, or expense incurred in connection with the Plan, nor
will such individual be personally liable with respect to the Plan because of
any contract or other instrument he or she executes in his or her capacity as
Plan Administrator or as a director, officer, or employee of the Company or a
Company Affiliate.

(g) Governing Law. The provisions of the Plan and all Awards made hereunder
shall be governed by and interpreted in accordance with the laws of the State of
Delaware, excluding choice-of-law principles of the law of such state that would
require the application of the laws of a jurisdiction other than the State of
Delaware.

(h) Effectiveness and Term. The Plan was first adopted on February 27, 2014 by
the Board and was approved by the Company’s stockholders at the 2014 Annual
Meeting of Stockholders on May 29, 2014 (the “Original Adoption Date”). The
Plan, as amended and restated herein, was adopted on February 24, 2016 by the
Board, subject to

 

-13-



--------------------------------------------------------------------------------

the approval by the Company’s stockholders at the 2016 Annual Meeting of
Stockholders on May 25, 2016 (“Amendment Effective Date”). The Plan will
automatically terminate on May 25, 2026, provided that any Awards granted before
the Plan’s termination will remain in effect in accordance with their terms.

 

10. Definitions

(a) “Award Agreement” means any agreement, contract or other instrument or
document (whether written or electronic) evidencing an Award granted under the
Plan, which the Company may require to be executed or acknowledged by a
Participant.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986 and any regulations
thereunder, each as amended from time to time.

(d) “Commission” means the U.S. Securities and Exchange Commission.

(e) “Committee” means (i) the Compensation Committee of the Board or (ii) any
other committee or subcommittee of the Board to the extent that the Board’s
powers or authority under the Plan have been delegated to such committee or
subcommittee by the Board or by the Compensation Committee of the Board.

(f) “Company” means collectively SS&C Technologies Holdings, Inc. and each SS&C
Technologies Holdings, Inc. Affiliate at the relevant applicable time.

(g) “Company Affiliate” means (i) any of the Company’s present or future parent
or subsidiary corporations (as defined in Sections 424(e) or (f) of the Code)
during the time that such parent or subsidiary corporation satisfies such
definition and (ii) any other business venture (including, without limitation,
joint venture or limited liability company) in which the Company has a direct or
indirect controlling interest, as determined from time to time by the Plan
Administrator.

(h) “Covered Employee” means an employee of the Company or a Company Affiliate
who is a “covered employee” within the meaning of Section 162(m) of the Code.

(i) “Corporate Event” means any reorganization, merger, consolidation,
liquidation, dissolution or sale, transfer, exchange or other disposition of all
or substantially all of the capital stock or assets of the Company, exchange of
Common Stock or other securities of the Company, issuance of warrants or other
rights to purchase Common Stock or other securities of the Company, the
acquisition or disposition of any material assets or business or other similar
corporate transaction or event (other than the changes in capitalization
referred to in Section 7(a)).

(j) “Delaware Law” means the General Corporation Law of the State of Delaware,
as amended from time to time.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(l) “Fair Market Value” means the fair market value per share of Common Stock,
determined as follows:

(1) if the Common Stock trades on a national securities exchange, the closing
sale price (for the primary trading session) on the date of determination; or

 

-14-



--------------------------------------------------------------------------------

(2) if the Common Stock does not trade on any such exchange, the average of the
closing bid and asked prices as reported by an authorized OTCBB market data
vendor as listed on the OTCBB website (otcbb.com) (or another similar system
then in use as determined by the Plan Administrator) on the date of
determination; or

(3) if the Common Stock is not publicly traded, the Plan Administrator will
determine the Fair Market Value for purposes of the Plan using any measure of
value it determines to be appropriate (including, as it considers appropriate,
relying on appraisals) in a manner consistent with the valuation principles
under Section 409A of the Code, except as the Plan Administrator may expressly
determine otherwise.

For any date of determination that is not a trading day, the Fair Market Value
of a share of Common Stock for such date will be determined by using the closing
sale price or average of the bid and asked prices, as appropriate, for the
immediately preceding trading day. The Plan Administrator can substitute a
particular time of day or other measure of “closing sale price” or “bid and
asked prices” if appropriate because of exchange or market procedures or can use
weighted averages either on a daily basis or such longer period as complies with
Section 409A of the Code.

(m) “Incentive Stock Option” means an Option that the Plan Administrator
designates as an “incentive stock option” as defined in Section 422 of the Code.

(n) “NASDAQ” means National Association of Securities Dealers Automated
Quotations.

(o) “Nonqualified Stock Option” means an Option that is not designated as an
Incentive Stock Option.

(p) “Performance Award” means an Award of Performance Shares or Performance
Units granted pursuant to Section 5.

(q) “Performance Period” means the period established by the Plan Administrator
during which any performance goals specified by the Plan Administrator with
respect to a Performance Award are to be measured.

(r) “Performance Share” means any grant pursuant to Section 5 related to a
designated number of Shares, which value will be paid to the Participant upon
achievement of such performance goals as established by the Plan Administrator.

(s) “Performance Unit” means any grant pursuant to Section 5 of a unit value by
reference to a designated amount of cash or property other than Shares, which
value will be paid to the Participant upon achievement of such performance goals
during the Performance Period as established by the Plan Administrator.

(t) “Restricted Stock” means any Share issued with the restriction that the
holder may not sell, transfer, pledge or assign such Share and with such other
restrictions as the Plan Administrator, in its sole discretion, may impose,
which restrictions may lapse separately or in combination at such time or times,
installments or otherwise, as the Plan Administrator may deem appropriate.

 

-15-



--------------------------------------------------------------------------------

(u) “Restricted Stock Unit” means an Award that is valued by reference to a
Share, which value may be paid to the Participant by deliver of such property as
determined by the Plan Administrator, which restrictions may lapse separately or
in combination at such time or times, installments or otherwise, as the Plan
Administrator may deem appropriate.

(v) “Section 162(m)” means Section 162(m) of the Code.

(w) “Securities Act” means the Securities Act of 1933, as amended from time to
time.

(x) “Share” means a share of Common Stock.

 

-16-